Citation Nr: 0209646	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  02-02 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1962 through May 1965.  This case is before the Board of 
Veterans Appeals (Board) on appeal from a February 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), which denied benefits sought.


FINDING OF FACT

The veteran's active duty included service in Vietnam during 
the Vietnam era, and since service he has developed Type II 
diabetes mellitus which is presumed to be due to herbicide 
exposure during Vietnam service.


CONCLUSION OF LAW

Diabetes mellitus was incurred in service on a presumptive 
basis due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The VCAA and implementing regulations redefine 
the obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminates the concept of a 
well-grounded claim. 

The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that VA has complied with the 
mandates of the VCAA and implementing regulations.  The claim 
has been addressed on the merits.  The file contains records 
from the veteran's period of service, records of postservice 
treatment, and credible statements from soldiers who served 
with the veteran.  There is no indication that there is any 
relevant record outstanding.

The veteran was provided a copy of a rating decision 
explaining why the claim for service connection for diabetes 
mellitus II was denied.  Furthermore, through the March 2002 
statement of the case (SOC), he was advised of the laws and 
regulations relating to service connection, what type of 
evidence was needed to substantiate his claim, and what 
evidence was of record. 

The Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate this claim based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Where, as 
here, there has been substantial compliance with the VCAA  
and implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Legal Criteria

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.

Under applicable criteria, if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain specified soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law added diabetes mellitus Type 2 to the list 
of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).


Analysis

The records on file indicate that the veteran served in 
Bangkok, Thailand with the 5th Radio Research Unit from 
December 1963 to May 1965.  While he was not stationed in 
Vietnam, the veteran asserts that he landed at Pleiku and the 
Ton Son Nhut Air Force Base in South Vietnam and that he 
spent time in Vietnam on numerous occasions when changing 
planes en route from Bangkok to or from the Philippines, 
South Korea, Japan, and the continental United States.  
Supporting the veteran's assertion are five statements from 
fellow soldiers who served with the veteran and either flew 
on these space available flights with the veteran or took 
similar flights around the same time period.  In one such 
statement the veteran's buddy reports that he and the veteran 
had a few drinks together during a layover in Saigon.

In light of the veteran's contention, the very credible 
supporting statements, and fact that these are consistent 
with the nature of the veteran's period of service and with 
the space available flights in that area at that time, the 
Board finds it likely that the veteran did indeed step 
incountry in Vietnam during the Vietnam Era.  As such, 
service in the Republic of Vietnam during the Vietnam Era for 
the purposes of this appeal is conceded.  

Recent medical records, including VA outpatient records from 
April 1999, show the veteran has been diagnosed and treated 
for Type II diabetes mellitus.  There is no evidence to rebut 
the presumption that the condition was incurred in service 
due to herbicide exposure in Vietnam.  The Board concludes 
that diabetes mellitus was incurred in service on a 
presumptive basis due to herbicide exposure, and service 
connection is warranted. The benefit of the doubt is resolved 
in the veteran's favor. 38 U.S.C.A. §§ 1110, 1116, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


ORDER

Service connection for Type II diabetes mellitus is granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

